Title: From Thomas Jefferson to James Brown, 15 November 1792
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia Nov. 15. 1792.

Your favor of the 9th. came to hand this day. In answer to your question whether I think a vessel would be safe in her dealings at Marseilles, I beg leave to refer you to Freneau’s paper of yesterday, wherein you will find a decree of the city of Marseilles for the protection of it’s commerce, in which I own I should have full confidence. Vessels going on the faith of the invitation from the Mayor and municipality, would be entitled to peculiar protection, and I should be ready to give a certificate to yours that she goes expressly on that invitation, and recommending her to the particular patronage of the municipality. I should do the same for any other vessel going on the same ground.—How far your vessel may be safe against the Algerines is a very different question; and I could not undertake to encourage any vessel to meet that danger without a Mediterranean pass: it being by no means an established point that the U.S. will redeem seamen taken at this time. I am with great esteem Dear Sir your most obedt. humble servt.

Th: Jefferson

